220 S.W.3d 453 (2007)
Collin Jospeh KENNEY, A Minor by his Next Friend Janae Kay ARNOLD; and Janae Kay Arnold, Individually, Appellant,
v.
Peter Joseph KENNEY, Respondent.
No. WD 66381.
Missouri Court of Appeals, Western District.
March 27, 2007.
Motion for Rehearing and/or Transfer Denied May 1, 2007.
Marilyn M. Shapiro, Kansas City, MO, for appellant.
Anita I. Rodarte, Kansas City, MO, for respondent.
Before ULRICH, P.J., LOWENSTEIN and SMART, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 1, 2007.

ORDER
PER CURIAM.
Father petitioned for modification of judgment concerning custody and support and sought order of contempt and relief for Mother's interference with his access to the couple's child. From a judgment for Father, Mother appeals raising nine *454 points. The judgment is affirmed. Rule 84.16(b).